          Case 7:18-cv-10290-NSR Document 9 Filed 08/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VALENTINA PRUTHI,                                                            08/27/2020
                                Plaintiff,
                                                                  18-CV-10290 (NSR)
                    -against-
                                                                ORDER OF SERVICE
 EMPIRE CITY CASINO,

                                Defendant.

NELSON S. ROMÁN, United States District Judge:

       Plaintiff brings this pro se action, for which the filing fee has been paid. Plaintiff names

three defendants: Empire City Casino (Empire); Tim Rooney, President of Empire; and Robert

Galterio, Vice President of Empire. The Clerk’s Office did not issue summonses as to Rooney

and Galterio, as these two defendants are not listed in the caption of the complaint.

       The Clerk of Court is therefore directed to add Rooney and Galterio to the caption of the

complaint and issue summonses as to them. Plaintiff is directed to serve the summons and

complaint on these two defendants within 90 days of the issuance of the summons. If within

those 90 days, Plaintiff has not either served Defendant or requested an extension of time to do

so, the Court may dismiss the claims against these defendants under Rules 4 and 41 of the

Federal Rules of Civil Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:    August 27, 2020
          White Plains, New York

                                                               NELSON S. ROMÁN
                                                             United States District Judge
